COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


BARBARA JEAN SMITH PLAUGER
                                                                MEMORANDUM OPINION *
v.     Record No. 2805-09-4                                         PER CURIAM
                                                                    APRIL 27, 2010
SHENANDOAH MOTORS, INC. AND
 VADA GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (M. Thomas McWeeny; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellant.

                 (Bryan M. Kirchner; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       Barbara Jean Smith Plauger (claimant) appeals a decision of the Workers’ Compensation

Commission finding Shenandoah Motors, Inc. and VADA Group Self-Insurance Association

would have offered her light-duty work if she had not been terminated for cause. Claimant also

contends the commission denied her due process of law by “imposing a permanent forfeiture of

compensation for partial disability through the legal construct of ‘constructive refusal of

selective employment,’” when the commission failed to articulate what constitutes “justified

cause” for termination or define who has the burden of proving justified cause. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Plauger v. Shenandoah Motors, Inc., VWC File No. 228-11-19 (Nov. 23, 2009). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-